            Case 2:19-cv-02082-JAD-DJA Document 20 Filed 05/29/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4
      VINCENT A. DE LUNA,
5
                           Plaintiff,
6                                                             2:19-cv-02082-JAD-DJA
      vs.
7
      SOUTHERN HILLS HOSPITAL AND                             ORDER RESCHEDULING EARLY
8                                                             NEUTRAL EVALUATION SESSION
      MEDICAL CENTER, a Sunrise Health
9
      System Hospital,
                           Defendant.
10
            Before the court is the Stipulation To Reschedule Early Neutral Evaluation Conference (ECF No.
11
     18).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that the Stipulation To Reschedule Early Neutral Evaluation
14
     Conference (ECF No. 18) is GRANTED.
15
            The Early Neutral Evaluation session is rescheduled for 10:00 AM, August 24, 2020, in chambers.
16
            The confidential statement is due by 4:00 PM, August 17, 2020. The parties may deliver the
17
     confidential statement to chambers or statements (if statement and exhibits are 100 pages or less) may be
18
     emailed to VCF_Chambers@nvd.uscourts.gov no later than 4:00PM, August 17, 2020. DO NOT MAIL
19
     THEM TO THE CLERK'S OFFICE. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
20
            The Court is closely following and reinforcing the guidelines from the CDC and other relevant
21
     health authorities and is taking precautionary measures to limit the potential spread of the COVID-19
22
     virus. For example:
23

24
            •       All visitors to the courthouse will be required to maintain a social distance of at least six
25          feet and either wash their hands or use hand sanitizer before entering the courtroom.

                                                          1
            Case 2:19-cv-02082-JAD-DJA Document 20 Filed 05/29/20 Page 2 of 2




1           •       Inside the courtrooms, conference rooms, chairs, tables, and microphones that have been
            used will be cleaned after each Early Neutral Evaluation session. Counsel (parties) are encouraged
2
            to bring disinfectant wipes to clean the surfaces to their own comfort level as well.
3
            •     Early Neutral Evaluation attendees are encouraged to bring and wear personal protective
4           equipment including face masks, gloves, or other protective coverings.

5
            If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this ENE
6
     or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU
7
     ARE EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
8
     if you have been in contact with anyone who has been recently diagnosed with a COVID-19
9
     infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies and
10
     procedures.
11
            If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)
12
     of that decision by August 17, 2020. If the party is appearing by video conference, it is responsibility of
13
     that party to set-up and coordinate the video conference for the ENE and be prepared to do a test run of
14
     the video conference on August 18, 2020.
15

16
                    DATED this 29th day of May, 2020.
17

18                                                                _________________________
                                                                  CAM FERENBACH
19                                                                UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

                                                         2
